Title: C. W. F. Dumas to John Adams, 25 May 1784
From: Dumas, C. W. F.
To: Adams, John


        
          Monsieur
          Lahaie 25e. May 1784
        
        En vous acheminant les Lettres, &c. ci-jointes, j’ai le plaisir de pouvoir vous dire, qu’il s’agit en ce moment très-sérieusement à l’Assemblée d’Hollde. des mesures pour arriver à la conclusion d’un

Traité avec la Fce.. Le Traité définitif de la pax, avec l’Angle. a été signé à Paris le 20. Je suis avec les respects de ma famille joints au mien, De Votre Excellence / le très-humble & très-obéissant / serviteur
        
          C.w.f. Dumas
        
       
        TRANSLATION
        
          Sir
          The Hague, 25 May 1784
        
        In dispatching to you the enclosed letters, etc., I have the pleasure of being able to tell you that at this moment the Assembly of Holland is very seriously considering measures toward the conclusion of a treaty with France. The definitive peace treaty with England was signed at Paris on the 20th. With the regards of my family joined to my own, I am your excellency’s very humble and very obedient servant
        
          C.w.f. Dumas
        
      